Citation Nr: 1725724	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from December 1, 2000 for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1989 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

In October 2010, the Veteran filed a claim for increased rating for her bilateral pes planus.  In September 2011, the RO issued a rating decision wherein it assigned a temporary total rating from October 2, 2000, to December 1, 2000, based on convalescence.  The RO also assigned a 30 percent rating to the Veteran's bilateral pes planus, effective December 1, 2000.  In February 2012, the Veteran submitted a notice of disagreement with the September 2011 rating decision and expressed confusion as to why the RO addressed the October 2, 2000, to December 1, 2000, period for convalescence, but did not similarly address a period of convalescence in 1990 as was previously claimed by her.  In a June 2013 statement of the case, and a rating decision issued contemporaneously, the RO granted a temporary total rating from July 5, 1990, to October 1, 1990, based on convalescence and maintained the 10 percent rating already in effect from October 1, 1990, to October 2, 2000.  The Veteran submitted a substantive appeal, expressing a desire for the Board to address all the issues considered in the June 2013 statement of the case.

In December 2015, the Board remanded the matter to clarify the nature of the claim pending before VA and provide the Veteran and her representative notice thereof.  In September 2016, the RO simultaneously issued a rating decision and supplemental statement of the case addressing entitlement to an evaluation in excess of the currently assigned 30 percent from December 1, 2000, which was denied.  The RO also continued the periods for a total evaluation for convalescence from July 5, 1990, to October 1, 1990, and from October 2, to December 1, 2000, without revision and granted an increased 30 percent retroactive to August 19, 1989, the original grant of service connection, and up until July 4, 1990, and from October 1, 1990, to October 1, 2000.  In a September 2016 statement, the Veteran indicated that a 50 percent rating was warranted from 2000 to the present because of how bad her disorder had become as she could not stand for long periods of time, had limited walking, and had shooting pains in the feet and swelling.  As the Veteran has expressed disagreement and distinguished between symptoms during a specific time frame, from 2000 to the present, the only appeal period under consideration is from December 1, 2000.

In December 2016, the Board again remanded this matter for an additional VA examination to determine the current severity of the Veteran's pes planus.  The requested examination was performed in January 2017.  The directives of the Board remand have been complied with and the matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's bilateral pes planus has not been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356  (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a January 2011 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of post-service treatment records, and the reports of VA examinations, to include those requested as part of the Board remand.  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

As to the necessity for a VA examination, the Veteran was afforded numerous VA examinations as to the severity of the bilateral pes planus, including the January 2017 VA examination performed in conjunction with the December 2016 Board remand.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for an increased evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative and by testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Bilateral Pes Planus

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 30 percent disabling when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2016).

The Veteran maintains that the symptomatology associated with her pes planus warrants an evaluation in excess of the 30 percent which is currently assigned.  She maintains that the symptoms associated her pes planus warrant a 50 percent evaluation throughout the course of the appeal.  

In conjunction with her request for an increased evaluation, the Veteran was afforded a VA examination in January 2011.  At that time, the Veteran reported that she became employed at the Post Office five years ago and that the job required her to be on her feet eight to nine hours a day and this resulted in a marked exacerbation in her symptoms which had continued to the present day.  The Veteran reported having pain after one hour of weightbearing in the instep bilaterally at an average intensity of 10/10.  She took Advil with essentially no relief.  The pain continued throughout the day until she soaked her feet in cold water and massaged them at the end of the day, and generally within 20 minutes of nonweightbearing, the pain would be relieved.  She wore soft shoes as much as possible.  She also wore over-the-counter prosthetic arch supports but continued to have the above symptoms.  She tended to walk somewhat on the inner aspect of her feet but did not walk with a limp unless the pain became severe. 

Physical examination revealed there was a moderate degree of pes planus, bilaterally.  There was also mild tenderness over the instep, bilaterally.  There was mild swelling over the dorsal aspect of both feet.  There was no impairment in mobility.  The Achilles was well aligned.  The Veteran stood and walked on the inner aspect of both feet but no limp was evident at the time of the examination.  The remainder of the foot exam was normal.  There were no callosities or deformities present.  Ranges of motion were normal without painful limitation.  There was no other medical treatment or corrective device.  There was also no abnormal weight bearing or functional limitations, no major functional impairment on standing and walking, normal alignment of Achilles tendons, no pain on manipulation of the feet, and no effect on her usual occupation. 

The ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices were in use and there were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on her usual occupation or daily activities. 

The Veteran was afforded an additional VA examination in March 2013.  At that time, a diagnosis of bilateral pes planus was again rendered.  The Veteran was noted to have pain on use of the feet, bilaterally, with pain accentuated on use.  There was no pain on manipulation of the feet.  Swelling was present for both feet but there were no characteristic calluses.  Symptoms were not relieved by arch supports.  Extreme tenderness of the plantar surface was not present.  The Veteran did have decreased longitudinal arch height on weight-bearing but there was no evidence of marked deformity of the foot (pronation, abduction, etc.).  There was no marked pronation of the foot but the weightbearing line fell over or medial to the great toe.  Mild eversion of both ankles was also present.  The Veteran had "inward" bowing of the Achilles' tendon (i.e., hind foot valgus, with lateral deviation of the heel).  Marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation was not found.  The Veteran did not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that the Veteran's pes planus condition did not impact her ability to work. 

In a May 2013 statement, the Veteran stated that her condition was beyond the point of correction and was only getting worse.  She indicated that she was scarred and disabled for the rest of her life because of this.  She stated her condition was getting worse and noted that her disability should have been at 50 percent since 2000.  

In an October 2016 statement, the Veteran stated that she could not stand for long periods of time or exercise and that she was limited with her walking.  She indicated some normal daily activities could be done but not to her full ability.  She reported that the shooting pains, the pains in the bottom of her feet, and the joint pain and swelling kept her housebound. 

At the time of the January 2017 VA examination, the Veteran was again diagnosed as having bilateral pes planus.  She reported having bilateral pain but did not indicate that the flare-ups impacted the function of the foot.  The Veteran had bilateral pain on use of the feet, with the pain accentuated on use.  Pain was not accentuated on manipulation.  There was no swelling on use and the Veteran did not have characteristic callouses.  The Veteran wore orthotics.  There was no extreme tenderness of plantar surfaces on one or both feet.  Decreased longitudinal arch height of one or both feet on weight-bearing was found.  There was no objective evidence of marked deformity of either foot or marked pronation.  Weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of either foot  and there was no marked inward displacement and/or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  While pain was present, it did not contribute to functional loss.   The Veteran did not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Pes planus did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

When applying the rating criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral pes planus.

Upon review of the record, neither the VA treatment records nor the VA examination results for the time period in question demonstrate that the Veteran's pes planus has been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  Indeed, these examination reports establish that the Veteran displayed none of the symptoms required for a higher, 50 percent rating.  In sum, there is simply no medical evidence of record that demonstrates that the criteria have been met.

The Board has considered the Veteran's lay assertions that her pes planus is worse than what is reflected by his current rating.  To that end, while laypersons are competent to report general symptoms such as foot pain, difficulty walking, and flare-ups, the specific findings from the VA examination reports are more probative as to the severity of her bilateral pes planus for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board notes that the Veteran has not specifically asserted that she has had any of the symptoms that would justify a higher rating; rather, she has simply alleged in general terms that her condition has worsened.  Under these circumstances, while the Board acknowledges the Veteran's contentions, the detailed findings of medical professionals are more probative in light of the specific rating criteria.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Her symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.71(a), a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus, at any time during the appeal period.



ORDER

An evaluation in excess of 30 percent from December 1, 2000 for bilateral pes planus is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


